Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER By and Between SP Jagged peak LLC and JAGGED PEAK, INC. (and, following its formation Sub) Dated as of October 9, 2015 Table of Contents Page Article I The Merger 2 Section 1.01. The Merger 2 Section 1.02. Closing 2 Section 1.03. Effective Time of the Merger 2 Section 1.04. Effects of the Merger 2 Section 1.05. Articles of Incorporation and Bylaws of the Surviving Corporation 2 Section 1.06. Directors 3 Section 1.07. Officers 3 Article II Conversion of Securities 3 Section 2.01. Conversion of Capital Stock 3 Section 2.02. Appraisal Rights 4 Section 2.03. Exchange of Certificates 5 Article III Representations and Warranties 7 Section 3.01. Representations and Warranties of the Company 7 Section 3.02. Representations and Warranties of Parent and Sub 38 Article IV Covenants Relating to Conduct of Business 41 Section 4.01. Conduct of Business 41 Section 4.02. No Solicitation 46 Section 4.03. Conduct by Parent 49 Article V
